Exhibit 10.33

 

Millennium Pharmaceuticals, Inc.


 


TERMS OF STOCK OPTION


 


 


GRANTED UNDER 2000 STOCK INCENTIVE PLAN


 


1.             GRANT OF OPTION.

This document sets forth terms of the grant by Millennium Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), on the date (the “Grant Date”) indicated
on the Notice of Grant of Stock Options (the “Notice”) to the Participant, of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2000 Stock Incentive Plan (the “Plan”), a certain number of shares
(the “Shares”) of common stock, $.001 par value per share, of the Company
(“Common Stock”) at the option price per Share as set forth in the Notice.
Unless earlier terminated, this option shall expire on the expiration date
listed in the Notice (the “Final Exercise Date”). The number of Shares subject
to this option are set forth in the stock plan administration records of the
Company, are listed in the Notice, and may be obtained or verified by the
Participant by contacting the Company’s stock plan administrator.

The Notice identifies the option as either an incentive stock option or a
nonstatutory stock option.  An incentive stock option is intended to be, and a
nonstatutory stock option is not intended to be, an incentive stock option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended and any
regulations promulgated thereunder (the “Code”).  Except as otherwise indicated
by the context, the term “Participant,” as used in this option, shall be deemed
to include any person who acquires the right to exercise this option validly
under its terms.


2.             VESTING SCHEDULE.

Subject to Section 3 below, this option will become exercisable (“vest”) as
indicated in the stock plan administration records of the Company and described
in the Notice.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.


3.             EXERCISE OF OPTION.


(A)           FORM OF EXERCISE.  EACH ELECTION TO EXERCISE THIS OPTION SHALL BE
IN WRITING IN THE FORM ATTACHED TO THIS DOCUMENT, SIGNED BY THE PARTICIPANT, AND
RECEIVED BY THE COMPANY AT ITS PRINCIPAL OFFICE, ACCOMPANIED BY PAYMENT IN FULL
IN THE MANNER PROVIDED IN THE PLAN.  THE COMPANY EXPECTS TO MAINTAIN EXTERNAL
STOCK PLAN ADMINISTRATION THAT MAY INCLUDE A CAPABILITY PERMITTING THE
PARTICIPANT TO EXERCISE THIS OPTION ELECTRONICALLY.  USE OF THIS SERVICE IS
SUBJECT TO ADDITIONAL TERMS AND CONDITIONS.  THE PARTICIPANT MAY PURCHASE LESS
THAN THE NUMBER OF SHARES COVERED HEREBY, PROVIDED THAT NO PARTIAL EXERCISE OF
THIS OPTION MAY BE FOR ANY FRACTIONAL SHARE.

--------------------------------------------------------------------------------


 


(B)           CONTINUOUS RELATIONSHIP WITH THE COMPANY REQUIRED.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 3, THIS OPTION MAY NOT BE EXERCISED UNLESS
THE PARTICIPANT, AT THE TIME HE OR SHE EXERCISES THIS OPTION, IS, AND HAS BEEN
AT ALL TIMES SINCE THE GRANT DATE, AN EMPLOYEE, OFFICER OR DIRECTOR OF, OR
CONSULTANT OR ADVISOR TO, THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY
AS DEFINED IN SECTION 424(E) OR (F) OF THE CODE (AN “ELIGIBLE PARTICIPANT”).


(C)           TERMINATION OF RELATIONSHIP WITH THE COMPANY.  IF THE PARTICIPANT
CEASES TO BE AN ELIGIBLE PARTICIPANT FOR ANY REASON, THEN THE RIGHT TO EXERCISE
THIS OPTION SHALL TERMINATE THREE MONTHS AFTER SUCH CESSATION, OR AT THE END OF
SUCH LONGER PERIOD AS PROVIDED IN PARAGRAPHS (D), (E) AND (F) BELOW, BUT IN NO
EVENT AFTER THE FINAL EXERCISE DATE.  IN THIS CIRCUMSTANCE, THIS OPTION SHALL BE
EXERCISABLE ONLY TO THE EXTENT THAT THE PARTICIPANT WAS ENTITLED TO EXERCISE
THIS OPTION ON THE DATE OF SUCH CESSATION.  THE RIGHTS PROVIDED IN THIS
PARAGRAPH ARE SUBJECT TO THE LIMITATIONS PROVIDED IN PARAGRAPH (G) BELOW.


(D)           EXERCISE PERIOD UPON DISABILITY.  IF THE PARTICIPANT BECOMES
DISABLED (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) PRIOR TO THE FINAL
EXERCISE DATE WHILE HE OR SHE IS AN ELIGIBLE PARTICIPANT, THIS OPTION SHALL BE
EXERCISABLE WITHIN THE PERIOD OF ONE YEAR FOLLOWING THE DATE OF DISABILITY OF
THE PARTICIPANT, BUT IN NO EVENT AFTER THE FINAL EXERCISE DATE.  IN THIS
CIRCUMSTANCE, THIS OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT THE
PARTICIPANT WAS ENTITLED TO EXERCISE THIS OPTION ON THE DATE OF HIS OR HER
DISABILITY.  THE RIGHTS PROVIDED IN THIS PARAGRAPH ARE SUBJECT TO THE
LIMITATIONS PROVIDED IN PARAGRAPH (G) BELOW.


(E)           EXERCISE PERIOD UPON DEATH.  IF THE PARTICIPANT DIES PRIOR TO THE
FINAL EXERCISE DATE WHILE HE OR SHE IS AN ELIGIBLE PARTICIPANT, THIS OPTION
SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL AND SHALL BE EXERCISABLE WITHIN THE
PERIOD OF THREE YEARS FOLLOWING THE DATE OF DEATH OF THE PARTICIPANT, BUT IN NO
EVENT AFTER THE FINAL EXERCISE DATE (IT BEING UNDERSTOOD THAT IN THE CASE OF AN
INCENTIVE STOCK OPTION, THE OPTION MUST BE EXERCISED WITHIN THE PERIOD OF ONE
YEAR FOLLOWING THE DATE OF DEATH IN ORDER FOR THE OPTION TO QUALIFY AS AN
INCENTIVE STOCK OPTION).  THE RIGHTS PROVIDED IN THIS PARAGRAPH ARE SUBJECT TO
THE LIMITATIONS PROVIDED IN PARAGRAPH (G) BELOW.

(f)            Exercise Period Upon Retirement.  If the Participant retires
prior to the Final Exercise Date while he or she is an Eligible Participant, and
such Participant has, at the time of such retirement, served as an employee of
the Company for a period of ten years and has, at the time of cessation, reached
the age of fifty-five, then the right to exercise this option shall terminate
three years after such cessation, but in no event after the Final Exercise Date
(it being understood that in the case of an incentive stock option, the option
must be exercised within the period of three months following the date of
cessation in order for the option to qualify as an incentive stock option).  In
this circumstance, this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such cessation. 
The rights provided in this paragraph are subject to the limitations provided in
paragraph (g) below.

 


(G)           BREACH OF OBLIGATIONS; DISCHARGE FOR CAUSE. IF THE PARTICIPANT,
PRIOR TO THE FINAL EXERCISE DATE, VIOLATES THE NON-COMPETITION OR
CONFIDENTIALITY PROVISIONS OF ANY EMPLOYMENT, CONSULTING OR ADVISORY CONTRACT,
CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT OR OTHER AGREEMENT BETWEEN THE
PARTICIPANT AND THE COMPANY, THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE
IMMEDIATELY UPON WRITTEN NOTICE TO THE PARTICIPANT FROM THE COMPANY DESCRIBING
SUCH VIOLATION.

 

2

--------------------------------------------------------------------------------


 


IF THE PARTICIPANT, PRIOR TO THE FINAL EXERCISE DATE, IS DISCHARGED BY THE
COMPANY FOR “CAUSE” (AS DEFINED BELOW), THE RIGHT TO EXERCISE THIS OPTION SHALL
TERMINATE IMMEDIATELY UPON THE EFFECTIVE DATE OF SUCH DISCHARGE.  “CAUSE” SHALL
MEAN WILLFUL MISCONDUCT BY THE PARTICIPANT OR WILLFUL FAILURE BY THE PARTICIPANT
TO PERFORM HIS OR HER RESPONSIBILITIES TO THE COMPANY (INCLUDING, WITHOUT
LIMITATION, BREACH BY THE PARTICIPANT OF ANY PROVISION OF ANY EMPLOYMENT,
CONSULTING, ADVISORY, NONDISCLOSURE, NON-COMPETITION OR OTHER SIMILAR AGREEMENT
BETWEEN THE PARTICIPANT AND THE COMPANY), AS DETERMINED BY THE COMPANY, WHICH
DETERMINATION SHALL BE CONCLUSIVE.  THE PARTICIPANT SHALL BE CONSIDERED TO HAVE
BEEN DISCHARGED FOR “CAUSE” IF THE COMPANY DETERMINES, WITHIN 30 DAYS AFTER THE
PARTICIPANT’S RESIGNATION, THAT DISCHARGE FOR CAUSE WAS WARRANTED.


4.             WITHHOLDING.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.


5.             TRANSFERABILITY OF OPTION.

Incentive stock option.  An incentive stock option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this option shall be
exercisable only by the Participant.

Nonstatutory stock option.  Except as otherwise provided in this Section, a
nonstatutory stock option is not transferable other than by will or the laws of
descent and distribution, and may be exercised, during the lifetime of the
Participant, only by the Participant.  However, the Participant may transfer a
nonstatutory stock option for no consideration to or for the benefit of the
Participant’s Immediate Family (including, without limitation, to a trust for
the benefit of the Participant’s Immediate Family or to a partnership or limited
liability company for one or more members of the Participant’s Immediate Family)
and the transferee shall remain subject to all the terms and conditions
applicable to the nonstatutory stock option prior to such transfer.  The
foregoing right to transfer a nonstatutory stock option shall apply to the right
to consent to amendments of the terms of the option.  The term “Immediate
Family” shall mean the Participant’s spouse, parents, children, stepchildren,
adoptive relationships, sisters, brothers and grandchildren (and, for this
purpose, shall also include the Participant.)


6.             DISQUALIFYING DISPOSITION.

If the Participant disposes of Shares acquired upon exercise of an incentive
stock option within two years from the Grant Date or one year after such Shares
were acquired pursuant to exercise of an incentive stock option, the Participant
shall notify the Company in writing of such disposition.


7.             PROVISIONS OF THE PLAN.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this document.

 

3

--------------------------------------------------------------------------------


 

NOTICE OF STOCK OPTION EXERCISE

 

Date:

 

 

Millennium Pharmaceuticals, Inc.

 

 

40 Landsdowne Street

 

 

Cambridge, MA 02139

 

 

 

 

 

Attention: Treasurer

 

 

 

 

 

Dear Sir or Madam:

 

 

 

I am the holder of a stock option granted to me under the Millennium
Pharmaceuticals, Inc. (the “Company”) 2000 Stock Incentive Plan on
                 for the purchase of                    shares of Common Stock
of the Company at a purchase price of $                     per share.

 

I hereby exercise my option to purchase                   shares of Common
Stock, for which I have enclosed                     in the amount of
                    .  Please register my stock certificate as follows:

Name(s):

 

_______________________

 

 

_______________________

Address:

 

_______________________

Tax I.D. #:

 

_______________________

 

Very truly yours,

 

_____________________________

(Signature)

 

 

 

4

--------------------------------------------------------------------------------